Citation Nr: 0302088	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  95-40 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected hypertension, from the initial grant of 
service connection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from November 1974 to November 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 decision by the RO 
which, in part, granted service connection for hypertension 
and assigned a 20 percent evaluation, effective from December 
1, 1994, the day following the veteran's discharge from 
service.  38 C.F.R. § 3.400(b)(2) (2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2. The veteran's hypertension is controlled with medication 
and is manifested by diastolic pressure predominantly 110 or 
more, with definite symptoms.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected hypertension, based on an initial 
determination, are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Part 4, including 
Diagnostic Code 7101 (effective prior to January 12, 1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the issue on appeal at this time.  All 
notification and development actions needed to render a fair 
decision on these issues have been accomplished.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was informed of what evidence he was expected to provide VA 
and of the evidence that had already been obtained.  Through 
the June1995 statement of the case, and the supplemental 
statements of the case dated in October 1995, April 1996, 
June 1998, and September 2002, the RO informed the veteran of 
the applicable criteria necessary to substantiate his claim, 
and of what information needs to be proven in order to 
prevail in his claim for an increased evaluation.  The 
veteran was also afforded two VA examinations.  All pertinent 
records from VA have been obtained and associated with the 
claims file.  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to his claim.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Factual Background

A rating action in April 1995 granted service connection for 
hypertension.  His was based on the veteran's separation 
physical examination and VA medical records reflecting the 
presence of high blood pressure.

When examined by VA in February 1995, the veteran complained 
of occasional tightness in the anterior area of his chest and 
dizziness when he bent over too far.   cardiovascular 
examination was normal.  His blood pressure in the sitting, 
recumbent, and standing positions were 150/110, 160/110, and 
160/110, respectively.  n electrocardiogram (EKG) showed 
right atrial enlargement, left axis deviation, delayed IV 
conduction, voltage criteria for left ventricular 
hypertrophy, and nonspecific T wave abnormality.  The 
diagnoses included hypertension.  

By rating action in April 1995, service connection was 
established for hypertension and a 20 percent evaluation was 
assigned based on the clinical and diagnostic findings on the 
VA examination.  38 C.F.R. §§ 3.307, 3.309. 

VA medical records associated with the claims file in May 
1996 showed that the veteran was seen on several occasions 
for various problems from September 1995 to January 1996.  
Blood pressure readings were noted as 142/96 in September 
1995, 129/84 in December 1995, and 126/75 in January 1996.  
An EKG in September 1995 was essentially the same as was 
noted on the February 1995 VA examination report.  An 
echocardiogram in December 1995 was normal with the following 
exceptions: borderline concentric left ventricular 
hypertrophy, borderline dilated right atrium, and mild 
tricuspid regurgitation.  

VA outpatient records associated with the claims file in 
December 1998 showed treatment for various maladies on 
numerous occasions from September to December 1998.  Blood 
pressure readings on consecutive weeks in September were 
134/78 and 138/82, respectively.  In December, the veteran's 
blood pressure was 164/94.  

When examined by VA in December 1998, the veteran reported 
that he was diagnosed with hypertension in 1994 and was put 
on several different medications in the past.  He was 
currently taking Monopril and Lasix, 20 mg each, once a day.  
He denied any chest pains but reported some shortness of 
breath with exertion.  His blood pressure in the sitting 
position was148/94, in the lying position 156/84, and in the 
standing position was 152/94.  His heart rate and rhythm were 
regular and without murmurs, clicks, or extra sounds.  PMI 
appeared to be in the mid-line in line with the nipple.  
There was no evidence of heart enlargement.  The examiner 
noted that the veteran was scheduled for an EKG, chest x-ray, 
and echocardiogram.  The diagnoses included hypertension in 
fair control, idiopathic cardiomyopathy.  

In an addendum to the December 1998 VA examination report, 
dated in January 1999, the examiner indicated that the 
veteran's EKG, chest x-ray, and echocardiogram were reviewed.  
The EKG showed normal sinus rhythm with criteria for left 
ventricular hypertrophy and no evidence of cardiac 
arrhythmia.  A chest x-ray showed mild enlargement of the 
cardiac silhouette, but no evidence of active inflammatory 
disease.  The echocardiogram showed normal left ventricular 
function with an ejection fraction of 85 percent, normal size 
right atrium and ventricle, and top-normal pulmonary artery 
pressure.  The examiner concluded that the veteran did not 
meet the criteria for a diagnosis of idiopathic 
cardiomyopathy.  The diagnosis was hypertension.  

Ratings - In General

The issue pertaining to the rating to be assigned the 
veteran's hypertension arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  

Analysis

Initially, it is noted that, during the pendency of this 
appeal, the criteria for rating diseases of the 
cardiovascular system were amended effective January 12, 
1998.  See 65 Fed. Reg. 207, 224 (December 11, 1997).  Where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

Under the criteria in effect prior to January 12, 1998, the 
following ratings are assigned for hypertension: 

When the diastolic pressure is predominantly 100 or more:	
	10 percent 
When the diastolic pressure is predominantly 110 or more 
and there are definite symptoms: 					
	20 percent 
When diastolic pressure is predominantly 120 or more and
there are moderately severe symptoms: 				
	40 percent When diastolic pressure is predominantly 130 
or more and 
there are severe symptoms: 						60 
percent

Note: However, when continuous medication is necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent is warranted.  For the 40 percent and the 60 percent 
ratings there should be careful attention to diagnosis and 
repeated blood pressure readings.  38 C.F.R. § 4.104, DC 
7101.  

The revised rating criteria now consider not only diastolic 
blood pressure readings but also systolic blood pressure 
reading.  Specifically, the criteria which became effective 
January 12, 1998, provides for a 10 percent rating with 
diastolic pressure predominantly 100 or more, or: systolic 
pressure predominantly 160 or more, or; for a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is assigned when 
diastolic pressure is predominantly 110 or more; or systolic 
pressure is predominantly 200 or more.  A 40 percent rating 
is assigned when diastolic pressure is predominantly 120 or 
more.  A 60 percent rating is assigned when diastolic 
pressure is predominantly 130 or more.  

Note (1) to DC 7101 provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  Note (2) 
provides that hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
is to be evaluated as part of the condition causing the 
hypertension rather than hypertension being assigned a 
separate evaluation.  38 C.F.R. § 4.104, DC 7101 (2002).  

A review of the pertinent clinical data in this case reflects 
that the veteran's hypertension was not of such severity as 
to warrant a rating in excess of 20 percent under either the 
old or the revised rating criteria from the initial grant of 
service connection.  At the time that service connection was 
established for hypertension, the only medical evidence 
available to the RO to determine the severity of the 
veteran's cardiovascular disease was the February 1995 VA 
examination report which showed diastolic pressure readings 
of 110 in all three positions.  Based on this evidence, the 
RO assigned a 20 percent evaluation under Diagnostic Code 
(DC) 7101 for diastolic pressure predominantly 110 or more 
with definite symptoms.  However, all subsequent blood 
pressure readings, including those on the most recent VA 
examination in December 1998 have shown diastolic pressures 
of less than 100, and systolic pressures of no more than 164.  
Thus, under either the old or the revised rating criteria 
noted above, the veteran's blood pressure readings do not 
satisfy the diagnostic requirements for an evaluation in 
excess of 20 percent since service connection was 
established.  

With regard to the representative's assertion in the notice 
of disagreement received in June 1995, that the veteran's 
cardiovascular disorder would be more appropriately rated 
under DC 7007 for hypertensive heart disease, the Board finds 
no merit to this argument.  There is no competent medical 
evidence of record which shows definite heart enlargement.  
In fact, the VA cardiologist who examined the veteran in 
December 1998 concluded that he did not have idiopathic 
cardiomyopathy.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there is a specific diagnostic code 
to evaluate the veteran's hypertensive vascular disease, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence). 

In light of the above, the Board finds that the preponderance 
of the evidence is against the claim for an evaluation in 
excess of 20 percent for service-connected hypertension 
during the entire period of this claim.  


ORDER

An evaluation in excess of 20 percent for service-connected 
hypertension is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

